There is sufficient ambiguity in the law partnership agreement in respect of the distributable interest of plaintiff as a retiring partner to indicate a trial rather than a disposition of the first two causes of action on the pleading. We hold merely that there is ambiguity enough to warrant the consideration of such proof as to actual practice in the firm and other evidence in support of what was understood and acted upon by the partners. Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied in its entirety. Concur — Botein, J. P., Rabin, Frank, Valente and Bergan, JJ.